DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, in line 12 the term “this” before “drying temperature” should be changed to “said” to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
Currently, all limitations are given their broadest reasonable interpretations unless specified otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2015/062575 A1) in view of Dogs Naturally NPL, Quintanilla Almagro et al. (US 6,676,980 B2), hereon referred to as “Quintanilla”, and Oner (WO 2018/122697 A1). Sigma Aldrich NPL is relied on as evidence.
Citations to Muller are taken from the translation provided with the non-final office action mailed 3/31/2021.
Regarding claim 1, Muller et al. teaches a process for production of plant products (paragraph 118), including herbs and leaf vegetables (paragraph 38), comprising preparation of a carrier solution including water (paragraph 124), formation of a homogeneous mixture (homogenizing) of the plant raw material and carrier solution including comminution until the plant material is approximately 1-5 mm in size (paragraphs 125-126), and vacuum drying the mixture under reduced pressure (paragraphs 128-130). Muller et al. further teaches the plant and carrier solution mixture can be frozen at a temperature of -20oC prior to vacuum drying (paragraphs 165-166), where vacuum drying is carried out at temperatures between 60-80oC and a reduced 
Muller does not teach pulverizing as the method of comminuting, pulverizing prior to immersing, and pulverizing to 7-16 mesh. Regarding pulverizing to 7-16 mesh, Sigma Aldrich NPL shows that 7-16 mesh corresponds with 1.19-2.83 mm particle size (page 1). Muller teaches the plant material is comminuted to 1-5 mm (paragraph 126).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to pulverize the plant material to 7-16 mesh prior to immersion in the carrier solution since the reference already teaches a particle size encompassing applicant’s claimed range, as a matter of manufacturing choice for the particular method of comminution, since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture of the final product and degree of exposed surface area, e.g. for freezing, drying, and coating of the plant by the carrier (paragraph 121).
Muller does not teach using olive leaves as the plant material.
Dogs Naturally NPL teaches olive leaf provides antibiotic, antiviral, antioxidant, antifungal, anti-inflammatory, and anti-parasite benefits (pages 4-6) and can be provided in powder form (page 7 second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to use olive leaves since the reference already teaches that any suitable herb and/or leaf can be used with the process (paragraph 38), and therefore to similarly facilitate preservation of the leaves (paragraph 21), since the prior art acknowledges that olive leaves can be provided in powder form, and as a matter of manufacturing preference.
Muller does not teach pulverizing under conditions protected from light. It is noted that “conditions protected from light” is given its broadest reasonable interpretation in view of the specification to be any means which prevents exposing the olive leaf to light.
Quintanilla teaches a method for producing Olea Europea (olive) extracts from dried leaves (column 1 lines 9-14), where the leaves are treated while protected from exposure to light to avoid decomposition of the active ingredients such as oleuropein and flavonoids (column 3 lines 25-28). The leaves have been demonstrated to be very sensitive to direct light, which change their content in active ingredients (column 3 lines 40-46; column 4 lines 1-6). The reference is analogous since it is directed to the same field of endeavor, particularly processing of olive leaves and further including freeze drying to obtain a powder (column 4 lines 22-24), and reasonably pertinent to the problem with which applicant was concerned, particularly preservation of active ingredients in the olive leaves by minimizing direct light exposure (page 3 third paragraph; page 4 second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to pulverize the olive leaves under conditions protected from light since the reference already contemplates wanting to minimize degradation of sensitive substances in the product (paragraph 74), since the prior art acknowledges that active components of olive leaves are susceptible to exposure to direct light, and therefore to similarly preserve as much of the active components during processing.
Muller does not teach freezing for more than 25 minutes, heating at a constant rate of temperature increase of 3-6oC/h, and drying at the claimed drying temperature range for more than 20 minutes.
Oner et al. teaches a method of producing a vegetable-fruit product by freeze drying (page 3 lines 25-26) comprising combining vegetable pulp in a carrier (page 5 lines 23-27), freezing for 3 hours at -25oC, and increasing the temperature at a linear (constant) rate to a drying temperature of 25oC under vacuum followed by further drying at 25oC (page 6 lines 3-6). The temperature is increased from -25oC to 25oC in 16 hours which is approximately 3.1oC/h. The reference is analogous since it is directed to the same field of endeavor, particularly freeze-drying of plant products.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to freeze the plant material for the claimed time, heat at a constant rate of temperature increase, and dry at the claimed drying temperature for the claimed time since Muller does not specify a freezing duration, and therefore to ensure that the plant material is sufficiently frozen for the freeze drying process, since Muller teaches wanting “gentle” drying (paragraph 25) and therefore to gradually increase the temperature such that excessive and/or uncontrolled sublimation does not occur, thereby reducing and/or eliminating risk of damaging the product, since Muller teaches drying to a desired residual moisture of 2-4% (paragraph 130), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as degree/rate of freezing and drying, desired final moisture content, amount of material being treated, initial/final temperatures over the course of the freeze drying process, and desired degree of preservation.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all ranges recited in this office action.
Regarding claim 3, Muller teaches homogenizing can be performed for various amounts of time (slow mixing and regular mixing) to ensure sufficient mixing (paragraphs 165 and 198).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to homogenize for the claimed time period in order to similarly ensure the ingredients are sufficiently mixed and incorporated, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as degree of ingredient incorporation and coating of the plant material by the carrier.
Regarding claim 4, the combination applied to claim 1 teaches freezing at -20oC as taught by Muller (paragraph 165) and at -25oC for 3 hours as taught by Oner (page 6 line 4). While the references do not specifically teach 25-35 minutes, the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as amount of material to be frozen, exposed surface area of the plant-carrier mixture, temperature(s) employed during freezing, and desired degree of freezing.
Regarding claims 8-10, Muller teaches drying in a vacuum of 10-100 mbar for a duration until a desired moisture level is obtained (paragraphs 35, 121, 130, and 168-169), but does not specifically teach drying for 40-80 minutes. Furthermore, Oner teaches secondary drying is applied for 6 hours under vacuum pressure at 25oC (page 6 lines 3-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to use the claimed drying duration and vacuum since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as amount of material to be dried, temperatures employed, and desired rate/degree of drying.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (WO 2015/062575 A1) in view of Dogs Naturally NPL, Quintanilla Almagro et al. (US 6,676,980 B2), and Oner (WO 2018/122697 A1) as applied to claims 1, 3-4 and 8-10 above, and further in view of Joybilee Farm NPL. 
Muller does not teach the leaves are picked from February to May.
Joybilee Farm NPL teaches use of Olive Leaf for its health benefits (page 4 “Olive leaf extract as an herbal remedy”), where the fruit ripens in the late fall but the leaves can be gathered anytime throughout the year (page 3 first paragraph). The reference is analogous since it is directed to the same field of endeavor, particularly processing and use of olive leaf for health benefits.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Muller to pick the olive leaves from February to May as a matter of preference for the particular time of harvesting, and/or to pick the leaves after harvesting the ripened fruit, thereby ensuring the fruit is fully ripened before subjecting the olive tree to further stresses, i.e. removing leaves which facilitate photosynthesis and thus energy production for fruit ripening.


Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments on pages 4-6 that each reference does not teach each and every limitation claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 5 that the claimed pre-freezing temperature is specifically to bring the olive leaf powder homogenate to the vicinity of a eutectic point (-25oC) which facilitates rapid freezing and drying of the homogenate, where the cited prior art does not teach the claimed temperature range. This is not persuasive since Muller specifically teaches pre-freezing to a temperature of -20oC (paragraph 165), which is within applicant’s claimed range, i.e. -30 to -16oC. Therefore the prior art reads on the temperature range recited in the claims.
Applicant argues on pages 5-6 that the claimed rate of temperature increase allows a most rapid freeze-drying rate, wherein a shortest time is required to freeze-dry the olive leaf powder for a maximum content of oleuropein. This is not persuasive since Oner teaches the claimed rate in increase of temperature (page 6 lines 3-6). The combination of prior art applied to the rejection of claim 1 teaches the same process as applicant’s claimed invention, therefore one of ordinary skill in the art would have expected similar results to those alleged by applicant, i.e. eutectic point and maximum oleuropein content.
It is noted that the features upon which applicant relies (i.e., eutectic point and oleuropein content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792